

116 S258 RS: Ruby Mountains Protection Act
U.S. Senate
2019-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 346116th CONGRESS1st SessionS. 258IN THE SENATE OF THE UNITED STATESJanuary 29, 2019Ms. Cortez Masto (for herself and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 17, 2019Reported by Ms. Murkowski, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicA BILLTo prohibit oil and gas leasing on the National Forest System land in the Ruby Mountains Ranger
			 District located in the Humboldt-Toiyabe National Forest, Elko and White
			 Pine Counties, Nevada, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ruby Mountains Protection Act.
		2.Prohibition of oil and gas leasing
 (a)Definition of District landIn this section, the term District land means the approximately 450,000 acres of National Forest System land comprising the Ruby Mountains Ranger District of the Humboldt-Toiyabe National Forest, Elko and White Pine Counties, Nevada, as in existence on the date of enactment of this Act.
 (b)ProhibitionSubject to valid existing rights in existence on the date of enactment of this Act, the Secretary of the Interior shall not issue under any law, including the Mineral Leasing Act (30 U.S.C. 181 et seq.), an oil or gas lease on the District land.
 (c)ApplicationThe prohibition under subsection (b) shall apply to any land or interest in land that is acquired by the United States after the date of enactment of this Act for inclusion in the Ruby Mountains Ranger District.
	
 1.Short titleThis Act may be cited as the Ruby Mountains Protection Act.
		2.Withdrawal of certain National Forest System land
 (a)Definition of MapIn this section, the term Map means the Forest Service map entitled S. 258 Ruby Mountains Protective Act and dated December 5, 2019. (b)WithdrawalSubject to valid existing rights, the approximately 309,272 acres of Federal land and interests in the land located in the Ruby Mountains subdistrict of the Humboldt-Toiyabe National Forest within the area depicted on the Map as National Forest System Lands are withdrawn from all forms of operation under the mineral leasing laws.
 (c)ApplicationAny land or interest in land within the boundary of the Ruby Mountains subdistrict of the Humboldt-Toiyabe National Forest that is acquired by the United States after the date of enactment of this Act shall be withdrawn in accordance with subsection (b).
 (d)Availability of mapThe Map shall be on file and available for public inspection in the appropriate offices of the Forest Service.Amend the title so as to read: A bill	to withdraw the National Forest System land in the Ruby Mountains subdistrict of the
			 Humboldt-Toiyabe National Forest, Elko and White Pine Counties, Nevada,
			 from operation under the mineral leasing laws..December 17, 2019Reported with an amendment and an amendment to the title